Per Curiam,
This is an appeal by the employer from a judgment affirming an award of the Workmen’s Compensation Board to William Richkowsky, plaintiff, who was injured in the course of his employment with the Lehigh Valley Coal Company, defendant.
Plaintiff, whose back was hurt when lifting a heavy piece of timber on August 19, 1920, testified that he at once notified his foreman, and quit work; that he was continuously ill, at his home, from the time of the injury till October 4, 1920, when he went to the hospital for treatment. Dr. J. C. Biddle, who performed an operation on Richkowsky, testified as follows: “Q. This man’s idleness from the time of the injury to now is due to the original injury? A, Yes. Q. All the trouble that *579occurred to this man after the injury, was due, in your opinion, to the injury? A. Yes.”
In view of the testimony just quoted, with other evidence of a like character from the same witness, and plaintiff’s own assertion that his ailment followed, and was caused by, the accident, we cánnot agree with appellant’s contention that the record fails to show “sufficient, competent and relevant testimony” to sustain the award; on the contrary, we agree with the court below that the evidence to which we direct attention requires an affirmance of the referee’s finding in favor of plaintiff, albeit other doctors in the case either would not say, or were unwilling to testify with the same assurance as Dr. Biddle, that the injured man’s subsequent condition of ill health was due to the accident.
The award of the compensation board and the judgment of the court below are affirmed.